Citation Nr: 1132849	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-00 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities.  

2.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected left knee disability.  

3.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected right knee disability.  

4.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left knee disability.  

5.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right knee disability.  

6.  Entitlement to service connection for an acquired psychiatric disability, including major depressive disorder, to include as secondary to service-connected bilateral knee disabilities.  
7.  Entitlement to an increased rating for service-connected left knee medial meniscus tear, status post arthroscopic surgery, with osteoarthritis, and mild medial instability.  

8.  Entitlement to an increased rating for service-connected right knee medial meniscus tear, with osteoarthritis, and mild medial instability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and F.R.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated August 2005 (issued in September 2005), June 2008 (issued in July 2008), and April 2009 from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In October 2009, the Veteran testified before a Decision Review Officer (DRO) at a hearing held at his local RO.  The Veteran and his sister, F.R., also testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in January 2011.  Transcripts from both hearings are associated with the claims file.  

As discussed below, the issues of entitlement to service connection for a low back disability, bilateral ankle disability, bilateral hip disability, and a psychiatric disorder, as well as the issues of entitlement to an increased rating for service-connected left and right knee disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will provide notification when further action is required on the part of the Veteran.  


REMAND

The Veteran is seeking entitlement to service connection for several disabilities, including his low back, bilateral ankles, bilateral hips, and a psychiatric disability.  He is also seeking entitlement to increased disability ratings for his service-connected left and right knee disabilities.  

After reviewing the evidentiary record, the Board finds that additional evidentiary development is needed with respect to all of the issues listed on the title page of this decision before a fully informed decision may be rendered.  

With respect to the claimed low back disability, the Veteran has asserted that his disability may be directly related to service or, in the alternative, that the disability may be secondary to his service-connected right and left knee disabilities.  In this regard, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  

Review of the record reveals that the Veteran was treated for low back symptoms during service and that he has a current diagnosis of lumbosacral strain with mild disc space narrowing.  See November 2009 VA examination report.  The evidentiary record also contains a medical opinion that addresses the likelihood that the Veteran's current low back disability is directly related to service.  See Id.  However, there is no medical opinion of record that addresses whether the Veteran's current low back disability is aggravated by, proximately due to, or the result of his service-connected right and left knee disabilities, which must also be provided, particularly given the Veteran's report that his back problems did not worsen until he started having problems with his knees.  

Therefore, a remand is required in order to obtain a medical opinion regarding whether the Veteran's current low back disability is secondary to his service-connected right and left knee disabilities.  

Similarly, the Board finds that an additional medical opinion is needed with respect to the Veteran's claimed bilateral hip and ankle disabilities.  The evidence shows that the Veteran was treated for left ankle problems three times during service and for bilateral ankle pain once.  His current bilateral ankle problems have been diagnosed as congenital tilt of the talotibial joints with arthralgias (pain).  See June 2008 VA examination report; see also May 2009 private medical records.  Likewise, while there is no evidence of complaints, treatment, or findings related to a bilateral hip problem during service, the Veteran's current bilateral hip problems have been diagnosed as arthralgias and arthritis.  See June 2008 VA examination report.  

The evidentiary record contains a medical opinion regarding whether the Veteran's current bilateral hip and knee disabilities are a result of his service-connected bilateral knee disabilities.  See June 2008 VA examination report.  However, the June 2008 VA examiner did not provide an opinion regarding whether the bilateral hip and ankle disabilities are proximately due to or, more importantly, aggravated by his service-connected bilateral knee disabilities.  In addition, the June 2008 VA examiner did not address the likelihood that the Veteran's current bilateral ankle disability is related to the ankle problems he experienced during service.  

Therefore, a remand is required in order to obtain an additional medical opinion regarding the likely etiology of the Veteran's current bilateral hip or ankle disabilities.  
Regarding the Veteran's claimed psychiatric disability, the evidentiary record reflects that the Veteran has been diagnosed with major depressive disorder.  See VA treatment records November 2007 and May 2008.  The evidence of record also reflects that the Veteran has reported being depressed since his wife died in 2001; however, the medical evidence also reflects that his medical problems, noted to include his knee and back disabilities, have contributed to his depression.  See VA treatment records dated November 2007, February 2008, and October 2009; see also February 2011 Memorandum from M.C., PMHNP-BC.  Notably, in October 2009, the examining physician noted that the Veteran reported his depression was related to his knee and back pain, specifically his physical limitations due to pain.  

The evidentiary record does not contain any medical opinion that addresses whether the Veteran's depression is aggravated by, proximately due to, or the result of his service-connected right and left knee disabilities.  Therefore, a remand is required in order to obtain a medical opinion regarding whether the Veteran's current acquired psychiatric disability is secondary to his service-connected right and left knee disabilities.  

Finally, with respect to the Veteran's increased rating claims, the Board notes that the Veteran testified that his bilateral knee symptoms have increased in severity since his last VA examination in November 2009.  He also testified that he received treatment for his knee disabilities in October 2010 at the VA Medical Center in Dallas, TX.  While the evidentiary record contains treatment records dated through December 2010, the Veteran recently submitted a copy of treatment records dated in January and February 2011 without an appropriate waiver.  See 38 C.F.R. § 20.1304(c).  

It is not clear if the January and February 2011 treatment records reflect all of the treatment the Veteran has received from VA to date and, thus, a remand is needed to obtain all outstanding VA outpatient treatment records.  A remand is also needed in order for the RO to consider all evidence submitted since the May 2009 statement of the case was issued.  Finally, the Board finds that a remand is needed in order to afford the Veteran a VA examination to assess the current level of severity of his service-connected left and right knee disabilities.  
Therefore, based on the foregoing reasons, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, and to ensure full compliance with due process requirements, the case is REMANDED for the following development:

1.  Request that the medical professionals who conducted the June 2008 and November 2009 VA examinations review the evidentiary record and provide addendums to their previous reports.  If those individuals are no longer available, request that a medical professional knowledgeable in evaluating musculoskeletal disabilities review the claims file, including the previous examination reports, and provide the requested opinions.  

a.  With respect to the Veteran's current lumbosacral strain, the November 2009 examiner should provide an opinion regarding whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's current lumbar spine disability is aggravated by, proximately due to, or the result of his service-connected right and left knee disabilities.  In answering the foregoing, the reviewer should consider all evidence of record, including the Veteran's report that his back problems did not worsen until his knee problems began.  

b.  With respect to the Veteran's current bilateral ankle and hip disabilities, the June 2008 VA examiner should provide an opinion regarding whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's current bilateral ankle and hip disabilities are aggravated by his service-connected right and left knee disabilities.  

c.  The June 2008 VA examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's current bilateral ankle disabilities are related to his active military service, to include the treatment he received for his right and left ankle disabilities during service.  

d.  A rationale must be provided for each opinion offered.  

e.  If the foregoing questions cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2.  Schedule the Veteran for a VA examination to determine whether he currently suffers from an acquired psychiatric disability, including major depressive disorder.  All indicated tests and studies should be conducted, and all findings described in detail.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review is accomplished.

a.  The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's current psychiatric disorder, shown to include major depressive disorder, is aggravated by, proximately due to, or the result of his service-connected right and left knee disabilities.  

b.  A rationale must be provided for each opinion offered.  

c.  If the foregoing questions cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.  Schedule the Veteran for a VA examination to determine the current level of severity of his service-connected left and right knee disabilities.  Any and all studies deemed necessary should be completed.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review is accomplished.  

a.  The examiner should report the current symptoms and manifestations associated with the Veteran's service-connected bilateral knee disabilities, as well as the functional effects caused by the service-connected knee disabilities.  

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


